Opinion by
Walker, J.
The evidence showed that the merchandise was produced by taking sawn cedar lumber and running it through a molding machine, which operates with knives in a manner similar to a- planing machine, and that the process is akin to that which produces ceiling material or tonguing and grooving. The sample consists of a strip of wood 4% inches wide and % of an inch thick at its thickest part, having a rabbet )4 inch deep and 1 inch in width cut on one side, and another %e by 1)4 inches cut on the same side from the other-edge, the inside of this latter rabbet being beveled, and having one edge nosed' *304and the other square. It was clear from the record that the merchandise as imported is not dedicated to any particular use or class of uses, but used for a variety of purposes, and that in any case numerous operations, such as sanding, cutting, assembling, etc., must be performed before a finished article is produced from the material. The court was satisfied that the merchandise at bar was produced by an operation which was, in effect, a species of planing. In accordance therewith the claim for free entry and the tax at $1.50 per thousand feet, board measure, was sustained on the authority of United States v. Myers (5 Ct. Cust. Appls. 541, T. D. 35179).